Case 4:19-cv-00098-GKF-FHM Document 278 Filed in USDC ND/OK on 06/10/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

   JANICE BUSH, as Special Administrator for
   the Estate of Roland Garland, deceased,

                                Plaintiff,
   vs.                                             Case No. 19-CV-98-GKF-FHM

   BRET BOWLING, et al.,

                                Defendants.

                                      OPINION AND ORDER

          Plaintiff’s Second Motion to Compel Against Defendant Turn Key Health Clinics,

   [Dkt. 222] is fully briefed, [Dkt. 222, 236, 249], and is ripe for decision.

          On February 2, 2020, the court entered an order quashing a subpoena to Hiscox,

   Defendant’s insurer. The subpoena broadly sought, inter alia, all communications related

   to Turn Key from January 1, 2010 to present. [Dkt. 196]. In objecting to the overbreadth

   of the subpoena, Hiscox represented that the subpoena would include 47 claim files and

   that as for the claim file in the present case, the only non-privileged documents were the

   policy and Plaintiff’s second amended complaint.           [Dkt. 196, p. 2].   Plaintiff seeks

   production of documents related to the 47 claim files mentioned by Hiscox, as follows:

                 Request For Production No. 17: Produce documents from the
                 47 claims identified by Hiscox in response to Estate’s Rule 45
                 subpoena to identify the following: (1) the date of the incident;
                 (2) the facility where the claim arose; and (3) the nature of the
                 claim reported.

   [Dkt. 222. p. 3]. Defendant objected on several bases, including that the request appears

   to request materials from Hiscox, a non-party to the action. Defendant provided the

   requested information for two lawsuits arising from medical care at the Creek County

   Detention Center which occurred before the date of the incident at issue in this case. The
Case 4:19-cv-00098-GKF-FHM Document 278 Filed in USDC ND/OK on 06/10/20 Page 2 of 3




   information included date of loss, case numbers, jurisdiction, and a summary of the nature

   of the claims. Id.

          Defendant objects to further production on the basis that the request is overly broad

   and out of proportion to the needs of the case considering the short length of time (6:20 pm

   to 9:38 pm) of Defendant Turn Key’s possible involvement in the incident. Defendant also

   asserts that Plaintiff apparently seeks information from all facilities where Defendant is

   involved without regard to the facility, county, or state. Defendant states that Plaintiff’s

   request will encompasses mainly work product materials in that it seeks claims submitted

   to its insurer, rather than filed cases. Defendant also argues that incidents that occurred

   after the date of the incident at issue in this lawsuit are relevant.

          The court is not persuaded that the brief time period of time Decedent spent in

   Defendant’s custody is determinative of the proper scope of discovery. Nor is the court

   persuaded that production of a company-wide list of claims submitted to Defendant’s

   insurer falls within the proper scope of discovery. The court questions Plaintiff’s assertion

   that production of documents that show the date, facility, and nature of claims would

   provide enough information to allow investigation of similarities to this case without

   imposing any further burden on Defendant. [Dkt. 249, p. 2]. It is not clear how such an

   investigation would occur without significant involvement by Defendant when names and

   identifying information are redacted because claims would undoubtedly involve medical

   care. The court is persuaded that insofar as the request for production of documents seeks

   information concerning claims as opposed to lawsuits, production would involve information

   subject to work product protection as notification of claims to the insurer would involve



                                                  2
Case 4:19-cv-00098-GKF-FHM Document 278 Filed in USDC ND/OK on 06/10/20 Page 3 of 3




   situations where Defendant believes litigation is likely to ensue. The court finds that

   Plaintiff’s for company-wide “claims” is not proportional to the needs of the case.

            The problems identified above do not attend the company-wide identification of

   lawsuits to providing the date of the incident, case number and jurisdiction, facility, and a

   summary of the claims asserted.        Such identification would give Plaintiff sufficient

   information to conduct an investigation into similar claims.        A list containing such

   information would be an adequate response. Neither party has suggested an appropriate

   time frame. Based on the time frame imposed for other disputed discovery requests in this

   case, Defendant will be required to identify such cases for the time period from 2015 to

   2018..

            Plaintiff’s Second Motion to Compel Against Defendant Turn Key Health Clinics,

   [Dkt. 222] is GRANTED in PART, as set out herein.

            SO ORDERED this 10th day of June, 2020.




                                                3
